COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Gary M. Cooper v. Wyoming Cooper-Clifton

Appellate case numbers: 01-20-00476-CV

Trial court case number: 2017-62396

Trial court:             164th District Court of Harris County

         Appellant, Gary M. Cooper, has filed a second motion for extension of time to file his
motion for rehearing and motion en banc reconsideration. The motion is granted, and the time
to file appellant’s motion for rehearing and motion en banc reconsideration is extended to March
28, 2022.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: March 3, 2022